DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lattner (Pub. No.: US 2013/0303953 A1), in view of Feingold (Pub. No.: US 2015/0283019 A1).
Regarding claim 1, Lattner discloses a neuromodulation device (e.g. see element 10, [0049]), the device comprising: two or more mechanical transducers (e.g. see figure 2 elements 20. Note: A transducer is anything that transduces energy from one form to 
Lattner discloses the claimed invention except for the waveform output comprises an isochronic wave. Feingold teaches that it is known to use such a modification as set forth in [0026]-[0030] to provide more therapeutic, healing stimulation that improves Autonomic Nervous System balance (e.g. see [0030]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Lattner, with such a modification as taught by Feingold, since such a modification would provide the predictable results of more therapeutic, healing stimulation that improves Autonomic Nervous System balance.
Regarding claim 2, Lattner discloses the claimed invention except for the isochronic wave of the device stimulates one or more nerves. Feingold teaches that it is known to use such a modification as set forth in [0026]-[0030] to provide more therapeutic, healing stimulation that improves Autonomic Nervous System balance (e.g. see [0030]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Lattner, with such a modification as taught by Feingold, since such a modification would provide the predictable results of more therapeutic, healing stimulation that improves Autonomic Nervous System balance.

Regarding claim 4, Lattner discloses the one or more nerves comprises a C-tactile afferent (e.g. see element 10. NOTE: This is a functional use limitation of a device claim. The prior art is configured to and/or capable of performing this limitation).
Regarding claim 5, Lattner discloses the claimed invention except for the isochronic waves are provided as one or more low-amplitude sub-intervals. Feingold teaches that it is known to use such a modification as set forth in [0026]-[0030] to provide more therapeutic, healing stimulation that improves Autonomic Nervous System balance (e.g. see [0030]. Note: The claim does not define what constitutes “low amplitude” or “sub-intervals”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Lattner, with such a modification as taught by Feingold, since such a modification would provide the predictable results of more therapeutic, healing stimulation that improves Autonomic Nervous System balance.
Regarding claims 6 and 19, Lattner discloses the claimed invention except for the isochronic waves have a duration of approximately 2 seconds. Feingold teaches that it is known to use such a modification as set forth in [0026]-[0030] to provide more therapeutic, healing stimulation that improves Autonomic Nervous System balance (e.g. see [0030]. Note: NOTE: This is a functional use limitation of a device claim. The prior art is configured to and/or capable of administering a stimulation duration of this 
Regarding claim 8, Lattner discloses the transducer in substantial proximity to one or more of the mastoid regions of a human subject (e.g. see figures 3-11).
Regarding claim 18, Lattner discloses the isochronic wave comprises a frequency component ranging from 5-15 Hz (e.g. see [0010]).

Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.C.E/Examiner, Art Unit 3792          

/Amanda K Hulbert/Primary Examiner, Art Unit 3792